Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (01/12/2022) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Acknowledgements

3.	The examiner undersigned thanks Applicant representative (Atty. Choi; R.No. 43,324) for the new list of amendments provided, clearly stated remarks, and for the cooperation expediting the case. 

3.1.	Upon new entry, claims (1, 4, 6 -13, 16, and 18 -20) remain pending for examination, of which (1, 13, and 20) being the three (3) amended parallel running independent claims on record. Claims (2 -3; 5; 14 -15 and 17) were cancelled. 

              Notice of Allowance

4.       In view of the new list of amendments provided, and persuasive arguments presented, the Examiner considers that the case has now been placed in conditions for allowance, and therefore the previous 35 USC 103 rejection on record is withdrawn, and a new Notice of Allowance on claims (1, 4, 6 -13, 16, and 18 -20) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The three (3) parallel running Independent claims (1, 13, and 20) on record, are drawn to a codec ecosystem, employing a particular and specific way to – construct “most probable mode list” (MPM), based on a case where a first intra prediction mode of the first neighboring block and a second intra prediction mode of the second neighboring block are the same and both the first intra prediction mode and the second intra prediction mode are the DC mode, the candidate intra prediction modes in the MPM list include a DC mode, and include an intra prediction mode 50, an intra prediction mode 18, an intra prediction mode 46, and an intra prediction mode 54 in order after the DC mode" and "wherein the DC mode is related to a first index of the MPM list, the intra prediction mode 50 is related to a second index of the MPM list, the intra prediction mode 18 is related to a third index of the MPM list, the intra prediction mode 46 is related to a fourth index of the MPM list, the intra prediction mode 54 is related to a fifth index of the MPM list; [Specs; Claim 1]. 

5.2.    The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the specificities of the above construction (see section 5.1), having no analogous in the Art at the time the invention was made/filed, and therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

                  Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

6.1. Patent documentation

US 10,419,754 B1		Zhao; et al.	H04N19/176; H04N19/184; H04N19/136; 
US 11,012,711 B2		Xu; et al.	H04N19/198; H04N19/159;H04N19/96; 
US 20210243454 A1	Zhao; et al.	H04N19/176; H04N19/593; H04N19/159; 

6.2. Non-Patent documentation:

_ Versatile Video Coding Draft 2; Bross – 2018.  
_ A simple 6 MPM list with truncated binary coding for non MPM signaling; - 2018.
_ Multiple Direct Modes for chroma intra coding; Zhang – 2017.  
_ Neighbor based intra most probable modes list derivation; Seregin – 2016. 

        CONCLUSIONS

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.